Me. Presiding Justice Carnes delivered the opinion of the court. 2. Replevin, § 17*—right of action as between tenants in common. A part owner of a chattel cannot maintain replevin therefor as against his co-owner in possession. 3. Replevin, § 163*-—costs. The general rule that the prevailing party is entitled to costs is not applicable in replevin cases where the plaintiff fails to recover all the property replevied. 4. Appeal and error, § 1032*—questions not raised for review. The manner of apportioning costs is not presented for review where the only argument on appeal goes to the right to make an apportionment.